EXHIBIT 10.9

EXECUTION COPY

INDEMNIFICATION AGREEMENT

BETWEEN:

 

   STANFORD INTERNATIONAL BANK, LTD., a banking company incorporated    under
the laws of Antigua (“SIBL”)

AND:

 

   FOREFRONT BVI LTD., a company incorporated    under the laws of the British
Virgin Islands (“ForeFront”)

 

DATED:            December 31, 2007



--------------------------------------------------------------------------------

WHEREAS, prior to the consummation of the transactions contemplated by the
ForeFront/Hisense/Ligent Transaction (as defined below), SIBL owns 82.57% of the
capital stock of ForeFront Holdings, Inc., a Florida corporation (“ForeFront
Holdings”) on a fully diluted basis;

WHEREAS, ForeFront is a party to (i) a framework agreement with Qingdao Hisense
Electric Ltd., a company incorporated under the laws of the People’s Republic of
China (“Hisense Electric”) and ForeFront Holdings; (ii) a share exchange
agreement (“ForeFront/Hisense Share Exchange Agreement”) with Qingdao Hisense
Electronic Holding Ltd., a company incorporated under the laws of the People’s
Republic of China (“Hisense Holding”), Hisense Co. Ltd., a company incorporated
under the laws of the People’s Republic of China (“Hisense Group”) and ForeFront
Holdings; and (iii) a merger agreement with Ligent International, Inc. (“Ligent
BVI”), Ligent BVI’s shareholders and ForeFront Holdings, pursuant to which
Ligent BVI will merge with and into ForeFront ((i), (ii) and (iii) collectively,
the “ForeFront/Hisense/Ligent Transaction”);

WHEREAS, as a condition to the closing of the ForeFront/Hisense/Ligent
Transaction, ForeFront Holdings shall be redomesticated into ForeFront; and

WHEREAS, as a material inducement for Hisense Electric, Hisense Holding, Hisense
Group, Ligent BVI and Ligent BVI’s shareholders to enter into and consummate the
transactions contemplated by the ForeFront/Hisense/Ligent Transaction, SIBL has
agreed to indemnify, defend and hold ForeFront and its officers, directors,
shareholders, representatives, agents, successors and assigns (collectively, the
“ForeFront Indemnitees”) harmless pursuant to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the mutual promises and covenants between
the parties, the sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

1. Recitals. All of the foregoing Recitals are true and correct and are
incorporated herein.

2. Representations and Warranties of SIBL. SIBL represents and warrants to
ForeFront as follows:

(a) Organization; Authority and Binding Effect. SIBL is a corporation duly
incorporated, validly existing and in good standing under the laws of Antigua
and has full corporate power and authority to execute, deliver and perform this
Agreement. The execution, delivery and performance of this Agreement has been
duly authorized by all necessary action on the part of SIBL, and does not and
will not (i) contravene its charter documents (or equivalent corporate
governance documents with different names); or (ii) result in any violation of
any law, rule or regulation applicable to SIBL. SIBL is not a party to, or
subject to or bound by, any judgment, injunction or decree of any court or
governmental authority which may restrict or interfere with the performance of
this Agreement or such other instruments, agreements and documents as are to be
executed by SIBL in connection herewith on or prior to the date of this
Agreement. This Agreement and the instruments, agreements and documents executed
and delivered in connection herewith are valid and binding obligations of SIBL,
enforceable in accordance with their terms.

(b) No Conflict or Violation. The execution and delivery of this Agreement will
not result in (i) a violation or breach of, or default under, any term or
provision of any indenture, mortgage, security agreement, contract, agreement,
lease, commitment, license, franchise, permit, authorization or concession to
which SIBL is a party or to which it or any of its property may be bound or
constitute an event which with notice, lapse of time, or both, would result in
any such violation, breach or default, or (ii) a violation by SIBL of any
statute, rule, regulation, ordinance, code, order, judgment, writ, injunction,
decree or award, or constitute an event which with notice, lapse of time, or
both, would result in any such violation.

3. Indemnification.

(a) Indemnification by SIBL. SIBL shall indemnify, defend and hold the ForeFront
Indemnitees harmless from and against any and all Adverse Consequences arising
out of, resulting from or in connection with the following:

(i) any and all Liabilities of ForeFront and/or ForeFront Holdings existing as
of the consummation of the transactions contemplated by the
ForeFront/Hisense/Ligent Transaction (“Closing Date”) or which arise after the
Closing Date as a result of events or circumstances that exist on or prior to
the Closing Date;

 

2



--------------------------------------------------------------------------------

(ii) the existence of any securities of ForeFront Holdings other than as
represented to Hisense Electric, Hisense Holding, Hisense Group and Ligent BVI;
and

(iii) any breach of any representations and warranties made by SIBL hereunder.

(b) Certain Definitions. For the purposes of this Agreement:

(i) “Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and attorneys’ fees and expenses;

(ii) “Indemnification Payment” means a payment made by SIBL to one or more of
the ForeFront Indemnitees under this Agreement;

(iii) “Liabilities” means any liability or obligation of whatever kind or nature
(whether known or unknown, whether asserted or unasserted, whether absolute or
contingent, whether accrued or unaccrued, whether liquidated or unliquidated,
and whether due or to become due) of ForeFront, including, without limitation,
(A) any liability for Taxes, (B) any indemnification payments made by ForeFront
to any current or former officers or directors of ForeFront or its predecessors
arising out of, related to or in connection with any acts or omissions of such
officers or directors occurring on or prior to the Closing Date; provided, that
the indemnification obligations of SIBL under this Agreement shall not be deemed
to (1) enlarge the indemnification rights of any current or former officers or
directors of ForeFront Holdings against ForeFront Holdings or ForeFront or
otherwise, or (2) provide any such officers or directors a direct right of
indemnity against SIBL, (C) any Adverse Consequences arising from the
non-compliance of any obligations to any United States or foreign tax authority,
(D) any Adverse Consequences arising from the non-compliance of any filing,
reporting and other requirements of the United States Securities and Exchange
Commission, the OTC Bulletin Board or any other rule or regulation, and/or
(E) any Adverse Consequences arising from any inaccuracy in any representation
and warranty of ForeFront set forth in that certain Stock Purchase Agreement by
and among Stanford Venture Capital Holdings, Inc., SIBL, ForeFront, ForeFront
Holdings, ForeFront Group, Inc., ForeFront Multimedia LLC and Miller Golf
Company and other agreements between the parties; and

(iv) “Taxes” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not and including any obligations to indemnify or otherwise assume
or succeed to the tax liability of any other person or entity.

(c) Gross-Up Payment. In the event that one or more of the ForeFront Indemnitees
incurs any Taxes as a result of receiving any Indemnification Payment, SIBL
shall make an additional payment (a “Gross-Up Payment”) to such ForeFront
Indemnitee in an amount equal to the amount of Taxes imposed on the
Indemnification Payment and Gross-Up Payment. For purposes of computing the
Gross-Up Payment, Taxes shall be computed using the maximum federal income tax
rate for corporations in effect at the relevant time.

 

3



--------------------------------------------------------------------------------

4. Indemnification Procedure. Promptly after the assertion by any third party of
any claim, demand or notice (a “Third Party Claim”) against a ForeFront
Indemnitee for which it is entitled to indemnification under this Agreement that
results or may result in the incurrence by such ForeFront Indemnitee of any
Adverse Consequence for which the ForeFront Indemnitee would be entitled to
indemnification pursuant to this Agreement, such ForeFront Indemnitee shall
promptly notify SIBL of such Third Party Claim. Thereupon, SIBL shall have the
right, upon written notice (the “Defense Notice”) to the ForeFront Indemnitee
within 30 days after receipt by SIBL of notice of the Third Party Claim (or
sooner if such claim so requires) to conduct, at its own expense, the defense
against the Third Party Claim in its own name or, if necessary, in the name of
the ForeFront Indemnitee. The Defense Notice shall specify the counsel SIBL
shall appoint to defend such Third Party Claim (the “Defense Counsel”) and the
ForeFront Indemnitee shall have the right to approve the Defense Counsel, which
approval shall not be unreasonably withheld or delayed. The ForeFront Indemnitee
shall have the right to employ separate counsel in any such Third Party Claim
and/or to participate in the defense thereof, but the fees and expenses of such
counsel shall not be included as part of any Adverse Consequences incurred by
the ForeFront Indemnitee unless (i) SIBL shall have failed to give the Defense
Notice within the prescribed period, (ii) the ForeFront Indemnitee shall have
received an opinion of counsel, reasonably acceptable to SIBL, to the effect
that the interests of the ForeFront Indemnitee and SIBL with respect to the
Third Party Claim are sufficiently adverse to prohibit the representation by the
same counsel of both parties under applicable ethical rules, or (iii) the
employment of such counsel at the expense of the ForeFront Indemnitee has been
specifically authorized by SIBL. The party conducting the defense of any Third
Party Claim shall keep the other party apprised of all significant developments
and shall not enter into any settlement, compromise or consent to judgment with
respect to such Third Party Claim unless the ForeFront Indemnitee and SIBL
consent, such consent not to be unreasonably withheld or delayed.

5. General. This Agreement and all exhibits and schedules attached hereto and
thereto, and the documents delivered concurrently herewith contain the entire
agreement among the parties hereto with respect to the transactions contemplated
hereby and supersede all prior oral or written agreements and understandings.
The provisions of this Agreement are severable. In the event any provision of
this Agreement shall be deemed to be invalid or void, whether wholly or
partially, under any applicable law, the remaining provisions hereof shall not
be affected thereby and shall continue in full force and effect. Captions
contained herein are for convenience only and shall not affect the
interpretation of any of the provisions. This Agreement, and all transactions
and agreements in connection herewith, shall be governed by and construed in
accordance with the laws of the State of Florida without regard to principles of
conflicts of laws. This Agreement may be executed in any number of counterparts
and in separate counterparts by the several parties hereto, each of which when
so executed will be an original, but all of which will together constitute one
and the same instrument. Except as otherwise provided in this Agreement, each
party hereto shall pay its own legal, accounting, out-of-pocket and other
expenses incident to this Agreement and to any action taken by such party in
preparation for carrying this Agreement into effect. Any notice or other
communication required or permitted hereunder shall be in writing and shall be
delivered personally, sent by facsimile transmission (with immediate
confirmation thereafter) or sent by certified, registered or express mail,
postage prepaid, or by a nationally recognized overnight courier service, marked
for overnight delivery. Any such notice shall be deemed given when so delivered
personally or sent by facsimile transmission (with immediate confirmation
thereafter) or, if mailed, five (5) business days after the date of deposit in
the mail, or if sent by overnight courier marked for overnight delivery, two (2)
business days after the date of delivery to the courier service, to the address
set forth on the signature page hereto. The rights and obligations of the
parties may not be assigned without the prior written consent of the other party
hereto.

6. Dispute Resolution. Any controversy or claim arising out of or relating to
this Agreement, or the breach thereof shall be finally settled by arbitration
exclusively (i) administered by the International Centre for Dispute Resolution
(the “ICDR”) and (ii) under the International Dispute Resolution Procedures of
the ICDR (the “ICDR Rules”). Judgment on the award rendered by the
arbitrator(s) may be entered in any court having jurisdiction thereof. The
number of arbitrators shall be one (1), unless the parties subsequently agree in
writing that three (3) arbitrators shall be appointed to resolve such particular
dispute. The arbitrator(s) shall be appointed exclusively in accordance with the
ICDR Rules. The place of arbitration shall be Miami, Florida. The arbitration
proceedings shall be conducted in English. The parties waive, to the extent
permitted under applicable law, any right that they may have under any law
applicable to this Agreement or any party hereto to object to arbitration
hereunder on the basis that such an agreement was not entered into after a
dispute had arisen.

 

4



--------------------------------------------------------------------------------

7. Name References. Upon the consummation of the ForeFront/Hisense/Ligent
Transaction, the name of ForeFront shall be changed to “Hisense Broadband
Multimedia Systems, Ltd.” (“HBM”) and all references to “ForeFront” under this
Agreement shall become references to “HBM.”

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

STANFORD INTERNATIONAL BANK, LTD., a banking company incorporated under the laws
of Antigua     FOREFRONT BVI LTD., a company incorporated under the laws of the
British Virgin Islands By:  

/s/ James M. Davis

    By:  

/s/ Richard M. Gozia

Name:   James M. Davis     Name:   Richard M. Gozia Title:   Chief Financial
Officer     Title:   Interim Chief Executive Officer

Address:   201 South Biscayne Blvd., Floor 27   Address:   835 Bill Jones
Industrial Drive   Miami, FL 33131     Springfield, TN 37172   Attn: Osvaldo Pi
    Attn: Richard Gozia Facsimile:   (305) 347-2455   Facsimile:   (615)
384-1290

 

6